Citation Nr: 0010443	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-22 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disorder.

2.  Entitlement to service connection for atrophy of the 
muscles of the right forearm.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for depression.

5.  Entitlement to a disability rating in excess of 
10 percent for limited supination and pronation of the right 
wrist.

6.  Entitlement to a temporary total disability rating 
pursuant to 38 C.F.R. § 4.30 (1999) for a period of 
convalescence following right shoulder surgery in March 1997.





REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




INTRODUCTION

The veteran had active duty from June 1973 to August 1980.  
These matters come to the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that rating decision 
the RO denied entitlement to service connection for atrophy 
of the muscles of the right forearm, a right elbow disorder, 
a right shoulder disorder, and depression as secondary to the 
service-connected right wrist disorder.  The RO also denied 
entitlement to a disability rating in excess of 10 percent 
for the right wrist disorder, and entitlement to a temporary 
total disability rating following right shoulder surgery in 
March 1997.  The veteran perfected an appeal of that 
decision.

This case was previously before the Board in June 1998, at 
which time it was remanded to the RO for additional 
development.  That development has been completed and the 
case returned to the Board.

In an October 1999 statement the veteran claimed entitlement 
to disability compensation for alcoholism, on the basis that 
he had received treatment for alcoholism during and 
subsequent to service.  The Board notes, however, that 
entitlement to service connection for alcoholism as having 
been incurred during service is precluded because such 
disability is not incurred in the line of duty as a matter of 
law.  38 U.S.C.A. §§ 105(a), 1110, 1131 (West 1991); Barela 
v. West, 
11 Vet. App. 280 (1998); 38 C.F.R. § 3.1(m) (1999); 
VAOPGCPREC 02-98.  Although service connection for alcoholism 
as secondary to a service-connected disability may be found 
for purposes other than the payment of disability 
compensation benefits, the evidence does not show that the 
veteran's alcoholism is secondary to a service-connected 
disability, nor does he so claim.  Barela, 11 Vet. App. 
at 280; VAOPGCPREC 02-98.  Additional development pertaining 
to that issue is not, therefore, warranted.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995) (the Board need not 
address issues raised for the first time on appeal that are 
not well grounded).

In her December 1999 written arguments the veteran's 
representative stated that the evaluation of the right wrist 
disability should include limitation of motion of the right 
fifth finger.  The Board notes that in his October 1980 
application the veteran claimed entitlement to disability 
compensation for lack of supination of the right wrist, which 
was granted by the Board in July 1982.  He has not previously 
claimed entitlement to disability compensation for a fracture 
of the right fifth metacarpal, or the right fifth phalanges.  
His service medical records indicate that he incurred a 
fracture of the right fifth metacarpal and the distal 
phalanges of the right fifth finger during service.  The 
issue of the veteran's entitlement to service connection for 
the residuals of a fracture of the right fifth metacarpal and 
the right fifth finger is referred to the RO for appropriate 
action.  See Bruce v. West, 11 Vet. App. 405 (1998) (issues 
that are raised for the first time on appeal should be 
referred to the RO).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
atrophy of the muscles of the right forearm is not supported 
by current medical evidence of a diagnosis of a disability 
pertaining to the muscles of the right forearm.

2.  The claims of entitlement to service connection for a 
right elbow disorder, a right shoulder disorder, and 
depression are not supported by competent medical evidence 
showing that those disorders are related to an in-service 
disease or injury or a service-connected disability.

3.  Limited supination and pronation of the right wrist is 
manifested by supination of zero degrees and pronation of 
77 degrees.

4.  The surgery performed on the right shoulder in March 1997 
was not for a service-connected disability.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
muscle atrophy of the right forearm, a right elbow disorder, 
a right shoulder disorder, and depression are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for limited supination and pronation of 
the right wrist are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71, Plate I, 
4.71a, Diagnostic Code 5213 (1999).

3.  Entitlement to a temporary total disability rating 
pursuant to 38 C.F.R. § 4.30 for convalescence following the 
March 1997 surgery is not shown as a matter of law.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.30 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that on entry into 
service in May 1973, no relevant abnormalities were noted.  
In October 1973 he received treatment for hematemesis 
resulting from alcohol abuse, and in November 1973 he 
complained of pain in the right hand following a football 
injury.  Examination showed tenderness and edema over the 
second and third metacarpals, limited motion, and reduced 
strength.  An X-ray study revealed no evidence of a fracture, 
and physical therapy was provided a week later.  In May 1975 
he reported injuring his right elbow when he fell off a 
bicycle.  An X-ray study was negative for a fracture, and the 
injury was assessed as a contusion or questionable mild 
olecranon bursitis.  In June 1975 the treating physician 
noted that the veteran lacked full supination of the right 
forearm.

In May 1978 the veteran incurred an avulsion fracture of the 
proximal end of the distal phalanges of the right fifth 
finger, which was splinted.  In September 1978 he reported 
having been kicked in the face during a fight, resulting in 
multiple contusions.  X-ray studies at that time revealed 
evidence of a nasal fracture, but no other abnormalities.

In February 1979 the veteran reported having smashed his 
right hand and fourth finger against a car seat, which was 
assessed as a finger sprain.  He underwent a periodic 
examination in March 1979, during which he reported no 
injuries or treatment to the right upper extremity and no 
abnormalities were found on examination.

The service medical records also show that he initially 
sought treatment for chronic alcohol abuse in April 1974.  He 
was hospitalized for five days in August 1975 for 
detoxification, and in September 1975 for alcohol treatment.  
Physical examinations at that time were negative for any 
relevant abnormalities.  As the result of a psychiatric 
evaluation the treating psychiatrist provided a diagnosis of 
habitual excessive drinking.  The veteran was hospitalized 
for psychiatric treatment in June 1978 with a diagnosis of 
adjustment reaction to adult life, resulting from marital 
difficulties.  A physical examination at that time was 
characterized as normal.

In December 1978 the veteran again complained of family 
problems and reported being depressed, unable to sleep, and 
unable to concentrate.  His symptoms were assessed as an 
adult situational reaction, for which medication was 
provided.  His symptoms were shown to be resolved 
approximately six weeks later.

The veteran was again hospitalized in December 1979 and 
January 1980 due to an overdose of alcohol and drugs, which 
was interpreted as a suicide gesture.  The treating physician 
noted that the veteran had a long standing problem with 
alcohol abuse, for which he had previously received 
treatment.  The physical examination on admission was shown 
to be within normal limits, although the veteran was overtly 
depressed.  On discharge the relevant diagnoses included 
habitual excessive drinking and marital adjustment and 
financial difficulties resulting in reactive depression.

During the December 1979-January 1980 hospitalization the 
veteran left the hospital on a pass, got drunk, and returned 
to the hospital in an agitated and violent state.  While 
being subdued and restrained, he incurred a fracture of the 
right fifth metacarpal with ventral displacement distal to 
the fracture, resulting in a closed reduction and two-week 
casting.  Examination two weeks following the injury showed 
good healing.

The veteran was again hospitalized for chronic alcohol abuse, 
detoxification, and alcohol rehabilitation in February and 
March 1980.  At that time he reported having a history of 
severe nervousness and depression, including three suicide 
attempts.  Examination of the right hand at that time showed 
swelling and decreased range of motion of the third, fourth, 
and fifth fingers, with an associated bony prominence over 
the fourth and fifth mid-to-distal carpal bones.

Following the alcohol rehabilitation, the veteran was again 
hospitalized in March 1980 due to the inability to supinate 
the right hand.  The treating physician noted that the 
veteran had struck a window with his right hand in January 
1980, sustaining a boxer's fracture to the right fifth 
metacarpal, and that he was restrained with handcuffs 
following the injury.  When the cast was removed from the 
right hand two weeks following the fracture, the veteran 
claimed to be unable to fully supinate the right hand, which 
he claimed as a new injury.  An arthrogram of the right wrist 
in February 1980 revealed no abnormalities, and no cause 
could be found for the inability to supinate the right wrist.  
Palmer flexion of both wrists was 70 degrees, with volar 
flexion of both wrists of 45 degrees.  Supination of the 
right wrist was 10 degrees, compared to 90 degrees on the 
left, and pronation was to 90 degrees.  The physician 
described the examination of the elbow as entirely within 
normal limits, and X-ray studies of the right wrist and elbow 
were normal.

During the March 1980 hospitalization the veteran underwent 
arthroscopic surgery on the right wrist, for the stated 
purpose of determining the reason for the inability to 
supinate the wrist and to correct that cause.  Following a 
volar and dorsal exploration of the right distal radial-ulnar 
joint, the physician stated that the only findings that could 
explain the lack of supination were of a long-standing or 
congenital nature.  The physician provided a diagnosis of 
lack of supination of the right wrist, cause undetermined; 
and mid-shaft fracture of the fifth metacarpal of the right 
hand.

The service medical records indicate that the veteran was 
again seen in the Mental Health Clinic in April 1980, but the 
details of any treatment received are not included.  A July 
1980 treatment note shows that he had decreased range of 
motion of the right wrist, in that the wrist lacked 
supination, and that the cause of the limitation was 
undetermined.  The treating physician stated that the 
limitation of motion precluded the veteran from performing 
the duties of his assigned position, and recommended that he 
be trained for another position.

A VA examination in December 1980 revealed a deformity on the 
dorsal surface of the hand in the area of the fifth 
metacarpal and what was described as conspicuous limitation 
of movement of the wrist.  Examination showed three degrees 
of dorsiflexion, five degrees of plantar flexion, radial 
deviation to five degrees, and ulnar deviation to three 
degrees.  The examiner stated that following the injury to 
the right hand, the veteran was unable to make a fist, in 
that the fingers of his right hand could not actively reach 
the palm.  He was also unable to fully flex the right little 
finger.  An X-ray study of the right hand showed a solidly 
united fracture of the fifth metacarpal with very minimal 
deformity, and no other abnormality.  An 
X-ray study of the wrist showed a normal wrist.  Based on 
this evidence, in a July 1982 decision the Board granted 
entitlement to service connection for the right wrist 
disability.

During a September 1982 VA examination the veteran reported 
fracturing his right hand and wrist when he was placed in 
restraints while hospitalized for psychiatric treatment.  He 
stated that the hand and wrist was casted for six weeks, 
after which his wrist was stiff.  Examination revealed a 
slight bowing deformity with bony enlargement over the fifth 
metacarpal shaft.  The range of motion of the wrist was 
40 degrees of dorsiflexion, 20 degrees of volar flexion, no 
supination, and normal pronation.  In a November 1982 rating 
decision the RO assigned a 10 percent disability rating for 
the service-connected disorder.

Private treatment records indicate that the veteran received 
treatment for migraine headaches, shoulder pain, and neck 
aches following an on-the-job head injury in 1983.  A January 
1985 treatment record shows that he had mild hypalgesia in 
the ulnar distribution of the right hand that could be 
related to the prior wrist injury.  At that time his symptoms 
were assessed as chronic cervical sprain.  In March 1985 he 
was found to have depression, but no etiology for the 
disorder was given.

VA treatment records indicate that in June 1996 the veteran 
had not worked for the previous three years due to a back 
injury, for which he received disability payments.  He was 
hospitalized in August 1996 for detoxification and substance 
abuse treatment, with a 30-year history of alcohol abuse.  He 
reported having intense family and financial problems, and 
that he had received workers' compensation for arthritis of 
the spine for many years.  The treating therapist provided 
diagnoses of alcohol detoxification and dependency, to rule 
out depression, and chronic pain.

In September 1996 the veteran reported increased symptoms in 
his right arm following his detoxification.  The treating 
physician noted that the musculature was less developed on 
the right arm than on the left, that strength was decreased 
to 3/5, compared to 5/5 on the left, and that the veteran was 
unable to supinate the right arm.  At that time the veteran 
was referred for a neurological evaluation.

The neurologist found in October 1996 that abduction of the 
right shoulder was painful, and that the supination of the 
right forearm was limited, but that pronation was intact.  
Right median and ulnar motor and sensory studies and 
electromyography (EMG) of the right upper extremity were all 
normal, with no evidence of peripheral neuromuscular 
dysfunction.  The neurologist found that the supination 
problem was probably mechanical, in that the supination and 
pronation muscles were intact.

The veteran continued to complain of right arm and shoulder 
pain in November 1996, for which physical therapy was 
provided.  He reported having had the shoulder pain for four 
months, which started at the wrist and moved up the arm to 
the shoulder.  He continued to have pain and marked 
limitation of motion in the shoulder, which was assessed as a 
probable rotator cuff tear or bursitis in January 1997.  In 
February 1997 the symptoms were assessed as a rotator cuff 
impingement, and surgery was scheduled for March 1997.

In a January 1997 statement the veteran claimed entitlement 
to an increased rating for the right wrist disability and 
service connection for muscle atrophy of the right arm, which 
he attributed to the right wrist injury.  He stated that the 
right wrist was extremely weak and painful and that he lost 
control of the hand.  He also stated that medication had no 
effect on the pain, and that the symptoms prevented him from 
earning a living.  He claimed that the pain had caused 
emotional problems.  

In conjunction with a February 1997 VA orthopedic examination 
the veteran reported that his right hand and wrist had been 
casted for four months following the injury in 1976.  He also 
reported that surgery had been performed in 1977 to remove 
bone spurs and to repair damage to the wrist.  He complained 
of increasing weakness, chronic pain, and intermittent 
numbness in the hand since the injury, which had increased in 
the past six months.  He stated that he was unable to hold or 
lift anything with the right hand, that he had shooting pains 
from the hand up to the wrist two or three times a day, and 
that he had shooting pains in the arm if he tried to lift 
anything.  He was shown to be right handed.

On examination he had marked limitation of motion of the 
fingers and thumb of the right hand, and he could not fully 
supinate the hand due to pain in the elbow.  He kept the 
fingers in a semi-flexed position, and cried out in pain with 
any attempt by the examiner to straighten the fingers.  In 
flexing the fingers he was unable to touch the palm by one 
and a half inches.  He was unable to reach the medial side of 
the hand with the thumb by one inch.  There was also marked 
loss of strength in all fingers and the thumb of the right 
hand.  There was no visible abnormality of the left [sic] 
wrist or hand, but the left [sic] wrist also showed marked 
limitation of motion, with palmer and dorsiflexion to 
60 degrees.  Passive movement of the left [sic] wrist also 
caused the veteran to cry out in pain.  Any attempt to move 
the fingers produced shooting pains up to the elbow.  Due to 
the amount of pain elicited, a neurological examination was 
scheduled.

An X-ray study of the right hand, wrist, and elbow showed 
deformities of the second and fifth metacarpals consistent 
with previous trauma, no significant osteoarthrosis in the 
right hand or wrist, and calcific densities adjacent to the 
medial epicondyle and the trochlea consistent with previous 
trauma.  A magnetic resonance image (MRI) of the right 
shoulder earlier in February 1997 showed a number of possible 
small bone cysts, but no evidence of a torn rotator cuff.  
The report of an X-ray study of the cervical spine that was 
performed in October 1996 indicates that the veteran reported 
that the hood of his motor vehicle fell on his neck.  The X-
rays showed minimal foraminal narrowing due to posterior 
osteophyte formation and minimal uncovertebral hypertrophy.

During a February 1997 VA neurological examination the 
veteran stated that the right arm was very painful, from his 
fingers to his neck, and that the strength in the right arm 
was decreased.  He reported being unable to maintain 
employment due to the pain in his arm and back.  Physical 
examination of the right upper extremity showed no atrophy, 
normal sensation, good range of motion in all of the joints 
of the fingers, wrist, and elbow, and limited shoulder 
movement.  Strength testing could not be accomplished because 
of the veteran's poor effort due to complaints of pain.  The 
examiner found, however, brief episodes of full strength in 
some muscle groups.  Deep tendon reflexes in the upper 
extremity were 2+.  

The examiner referenced EMG and nerve conduction studies 
(NCS) performed by the examiner in November 1996 that 
revealed no evidence of ulnar or median neuropathy, brachial 
plexopathy, or cervical nerve root lesion.  The examiner 
stated, apparently based on the available medical records, 
that the veteran had a rotator cuff injury to the right 
shoulder that limited mobility and caused significant 
mechanical pain, and elbow abnormalities causing difficulty 
with pronation and supination.  He found no neurological 
deficit, and the veteran's reflexes, muscle tone, and muscle 
bulk were all normal.  The examiner also stated that the 
veteran's complaint of weakness of the arm, forearm, and 
wrist was due to pain and not to a neurological problem. 

In a March 1997 statement the veteran's representative 
claimed entitlement to service connection for right elbow and 
right shoulder disorders as secondary to the right wrist 
disability, and entitlement to a temporary total disability 
rating pursuant to 38 C.F.R. § 4.30 following the right 
shoulder surgery in March 1997.

A March 1997 hospital summary indicates that the veteran was 
found to have impingement syndrome of the right shoulder, 
with symptoms in the right upper extremity.  The treating 
physician also referred to an MRI study that had revealed 
mild foraminal stenosis on the right at T4-T5 and T5-T6.  The 
right shoulder arthroscopy showed bursitis, a small fraying 
of the undersurface of the supraspinatus tendon, and an 
anterior bony spur of the acromion.  During the surgery the 
physician performed a subacromial decompression.

VA treatment records show that an MRI of the cervical spine 
in March 1997 revealed degenerative disc disease at C3-C4 
through C6-C7, with posterior osteophyte formation at those 
levels, a posterior disc bulge at C5-C6, and mild foraminal 
narrowing at C4-C5 and C5-C6 on the right.  An X-ray study of 
the right shoulder in April 1997 showed minimal degenerative 
changes in the acromioclavicular joint, but no other 
abnormalities.  The report of an X-ray study of the right 
wrist in April 1997 indicates that the veteran reported 
having fallen on the right wrist two days previously.  The X-
ray study showed an old healed fracture of the fifth 
metacarpal, but no other abnormalities.

In June 1997 the veteran reported a significant improvement 
in right shoulder pain following the arthroscopy in March 
1997.  He continued to have pain that radiated from his neck 
down the arm to the hand.  The treating physician referenced 
an MRI of the cervical spine that showed narrowing of the 
disc spaces, and attributed his complaints to probable 
cervical radiculopathy.  In a July 1997 treatment record the 
treating physician referred to a recent EMG/NCS that showed 
no evidence of peripheral nerve damage, but could be 
indicative of cervical spinal stenosis.  Motor strength in 
the right upper extremity was 5/5, reflexes were equal, and 
sensation was intact.

In August 1997 the veteran reported having been injured in 
1977 as the result of an assault.  In October 1997 the 
treating physician found that he had multiple level cervical 
spondylosis, with no evidence of nerve root compression.  In 
February 1998 the veteran received physical therapy for 
cervical spondylosis.

In his September 1997 written arguments the veteran's 
representative asserted that a 30 percent disability rating 
should be assigned for the injury of the right hand under the 
diagnostic codes pertaining to the muscles of the forearm and 
hand.  In a statement received in August 1998 the veteran 
claimed that all of his symptoms in the right upper extremity 
were due to nerve damage that occurred in 1976 when he was 
beaten by a number of enlisted men.  He stated that the men 
knocked his eye out of its socket, broke his cheek bone, 
caused a concussion, and injured his shoulder, after which he 
was unconscious for six days.

The VA treatment records show that the veteran continued to 
receive treatment for alcohol abuse and chronic pain.  He 
complained of pain and tingling from the right side of his 
neck down to his right hand.  In May 1998 the treating 
physician noted that he held the right arm limp at his side, 
that movement of the arm was painful, that strength was 
markedly decreased, and that the size and tone of the muscles 
was decreased in comparison to the left.  His symptoms were 
attributed to questionable outlet syndrome.

An EMG/NCS study of the right upper extremity in May 1998 
resulted in no findings of peripheral nerve or muscle 
dysfunction.  The neurologist attributed the symptoms in the 
right upper extremity to cervical spondylosis with referred 
symptoms into the right arm.  In August 1998 the veteran 
denied any symptoms of depression.

The veteran was provided a VA psychiatric examination in 
August 1999 for the purpose of determining whether he had any 
psychiatric disability attributed to his service-connected 
right wrist disability.  During the examination he reported 
having had a depressed mood for a one-year period that 
occurred about three years previously.  At that time he and 
his wife were subsisting on his VA compensation of less than 
$100.00 per month.  He stated that the depression rapidly 
abated when he started receiving disability benefits from the 
Social Security Administration in 1998.  

The examiner found that during that period the veteran 
exhibited symptoms consistent with a diagnosis of major 
depression.  He reported having been unemployed for the 
previous eight years due to a work-related low back injury, 
as the result of which he ambulated with a cane in each hand.  
He also reported having a cervical spine and shoulder 
disorder that prevented him from using his upper extremities 
for skilled activities.  As the result of a mental status 
examination the examiner provided diagnoses of alcohol and 
nicotine dependence, which had been present throughout his 
adult life.  The examiner also provided the opinion that the 
substance abuse problems were not caused or aggravated by his 
orthopedic problems.

The report of an August 1999 VA orthopedic examination shows 
that the entire claims file and the Board's June 1998 remand 
instructions were reviewed in conjunction with the 
examination.  During the examination the veteran reported 
having been beaten while in service, sustaining injuries to 
his right shoulder, concussion, and a left jaw injury.  The 
examiner noted the September 1978 entry in the service 
medical records showing that the veteran had been kicked in 
the face, resulting in a nose fracture and soft tissue 
injuries to the face.  The service medical records made no 
reference to a shoulder injury or concussion.

The veteran complained of weakness in the right upper 
extremity that had increased in the previous five or six 
years.  He reported having been unemployed for the previous 
eight years due to a low back injury, for which he used 
crutches to ambulate, which aggravated his upper extremity 
symptoms.  He also reported having chronic neck problems, 
which were initially documented in 1985, with pain radiating 
from the neck to his right shoulder.

The examiner found that the motor strength in the right upper 
extremity was completely intact, with intact finger and thumb 
abduction and adduction, excellent grip, excellent wrist 
dorsiflexion and volar flexion strength, elbow extension and 
flexion strength, internal and external rotational strength, 
and abduction strength.  The range of motion of the right 
wrist was dorsiflexion of 25 degrees, volar flexion of 
33 degrees, ulnar deviation to 24 degrees, radial deviation 
to 12 degrees, no supination, and pronation to 77 degrees.  
There was no tenderness to palpation or crepitance about the 
right wrist, and no observable pain on movement.

The examiner referenced an X-ray study of the right elbow in 
February 1997 that showed osteophytes at the torcula in the 
medial collateral ligament, an X-ray study of the right 
shoulder in August 1999 that showed decreased sclerosis at 
the supraspinatus tendon insertion, and mild degenerative 
changes of the acromioclavicular joint.  Right wrist films in 
August 1999 revealed minimal degenerative sclerosis at the 
distal radius and an old fifth metacarpal fracture.

Based on the examination and review of the medical records, 
the examiner provided diagnoses of the following: cervical 
radiculitis, unrelated to the right wrist injury; bilateral 
shoulder impingement; S1 and S2 radiculopathy; and diminished 
right wrist range of motion, static, within a functional 
range of motion.  The examiner stated that the cervical 
radiculitis and chronic use of crutches due to the low back 
disorder could be exacerbating his right wrist problem, as 
well as causing the bilateral shoulder impingement, but did 
not indicate that the right wrist disability was causing or 
aggravating the right shoulder or cervical spine disorders.  
The examiner found no evidence of atrophy of the right 
forearm, and stated that the right shoulder problem was not 
due to the right wrist disorder.

II.  Service Connection for Disorders of the Right Shoulder, 
Right Elbow, and Right Forearm, and Depression

The threshold question that must be resolved with regard to 
the claims is whether the veteran has presented evidence that 
the claims are well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Arms v. West, 12 Vet. App. 188 (1999).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Morton v. West, 12 
Vet. App. 477 (1999), en banc denied July 28, 1999.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claims well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claims.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

The medical evidence shows that the veteran has impingement 
syndrome in the right shoulder and calcific densities and 
osteophytes in the right elbow that are consistent with 
previous trauma.  The veteran has provided lay evidence of 
having injured his right shoulder during service, and for the 
purpose of determining whether his claim is well grounded, 
those statements are presumed to be credible.  Arms, 12 Vet. 
App. at 188.  His service medical records show that he 
injured the right elbow when he fell off a bicycle in May 
1975.  In reference to the claims for service connection for 
disabilities of the right shoulder and right elbow, the Board 
finds, therefore, that the veteran has presented medical 
evidence of current diagnoses of disability and the 
incurrence of related injuries in service, and that the first 
and second Caluza elements are satisfied as to those claims.  
Caluza, 7 Vet. App. at 506.

The veteran has not, however, presented competent evidence of 
a nexus between the currently diagnosed disabilities and the 
injuries that were incurred during service or the service-
connected right wrist disability.  In a statement received in 
August 1998 he reported that a health care provider had given 
the opinion that the symptoms in his right upper extremity 
were due to injuries incurred when he was beaten during 
service, including dislocation of his shoulder.  In an August 
1997 treatment record his physical therapist noted that he 
had injuries as the result of an assault that occurred in 
1977.  The veteran's service medical records indicate, 
however, that the only injury incurred due to the assault was 
a broken nose; he did not incur any injury to the shoulders.  
The opinion of the physical therapist is, therefore, based on 
history as reported by the veteran, that is not supported by 
the contemporaneous records, and does not constitute 
competent evidence of a nexus.  Grover v. West, 
12 Vet. App. 109 (1999) (in the absence of evidence of the 
claimed injury during service, a medical opinion that is 
based on the veteran's reported injury in diagnosing the 
residuals of that injury is not competent medical evidence).

The veteran's assertion that the limited pronation and 
supination of the right wrist caused elbow and shoulder 
problems, or that the elbow and shoulder disabilities are 
related to injuries that occurred during service, is not 
probative because he is not competent to provide evidence of 
a relationship between medical disorders.  Grottveit, 5 Vet. 
App. at 93.  The VA examiner in August 1999 provided the 
opinion that the right shoulder disorder was not related to 
the right wrist disability.  In the absence of competent 
medical evidence of a nexus between the elbow and shoulder 
disabilities and an in-service injury, or a service-connected 
disability, the Board has determined that the claims of 
entitlement to service connection for right shoulder and 
right elbow disorders are not well grounded.  Wade v. West, 
11 Vet. App. 302 (1998) (to establish a well-grounded claim 
the veteran must submit medical evidence of a nexus between 
an in-service disease or injury and the current disability); 
see also Libertine v. Brown, 9 Vet. App. 521, 522 (1996) (if 
service connection is based on the relationship of one 
disorder to another, medical evidence of that relationship 
must be submitted in order to make the claim well grounded).

Although the neurologist stated in February 1997 that the 
veteran had an elbow disability that limited pronation and 
supination, service connection was previously established for 
limited pronation and supination of the right forearm as a 
wrist disability.  The regulations prohibit the evaluation of 
the same disability under various diagnoses.  38 C.F.R. 
§ 4.14.

The Board notes that the second and third Caluza elements can 
be satisfied by evidence showing that a disorder was noted 
during service, evidence of post-service continuity of 
symptomatology, and medical evidence of a nexus between the 
present disability and the post-service symptomatology.  
Savage, 10 Vet. App. at 497.  The veteran has not, however, 
presented evidence of continuing right shoulder or right 
elbow symptoms following the in-service injuries.

The veteran has also claimed entitlement to service 
connection for atrophy of the muscles in the right forearm as 
secondary to the service-connected right wrist disability.  
Numerous physical examinations and diagnostic tests have 
failed to establish a diagnosis for any disorder pertaining 
to the nerves or the muscles in the right forearm.  The 
medical evidence shows that the weakness in the right upper 
extremity is due to the right shoulder impingement syndrome 
and cervical radiculitis, which are not related to the right 
wrist disorder.  Because the veteran has not provided any 
competent medical evidence showing that he has a disorder of 
the right forearm that is related to the service-connected 
right wrist disability, the Board has determined that the 
claim of entitlement to service connection for atrophy of the 
muscles of the right forearm is not well grounded.  Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (a claim cannot be well 
grounded in the absence of medical evidence of a current 
disability).

The VA psychiatric examiner stated in August 1999 that, 
although the veteran's current psychiatric diagnoses included 
only alcohol and nicotine dependence, for a one year period 
approximately three years previously he demonstrated the 
symptoms consistent with a diagnosis of major depression.  
Because the diagnosis of major depression would have been 
effective in January 1997, when the veteran claimed 
entitlement to service connection for that disorder, the 
Board finds that for the purpose of determining whether the 
claim is well grounded, the first Caluza element is satisfied 
as to that claim.  But see Degmetich v. Brown, 104 F3d. 1328 
(Fed. Cir. 1997) (the veteran must currently have the claimed 
disability to support a claim for service connection).

The service medical records indicate that the veteran 
received treatment for psychiatric symptoms, including 
depression, in June 1978, December 1978, and December 1979 to 
January 1980.  The Board also finds, therefore, that the 
second Caluza element is satisfied regarding the claim for 
service connection for depression.  Caluza, 7 Vet. App. 
at 506.  

The veteran has not, however, provided evidence showing that 
the depression from which he suffered in 1996 and 1997 is 
related to the psychiatric symptoms documented during 
service.  The VA psychiatrist in August 1999 found that the 
depression that occurred in 1996 and 1997 was due to intense 
family and financial difficulties, and that the depression 
was abated when the veteran began receiving Social Security 
disability benefits.  The examiner did not find, based on a 
review of the evidence in the case file, that the depression 
was due to a service-connected disability.

As previously stated, the second and third Caluza elements 
can be satisfied by evidence showing that a disorder was 
noted during service, evidence of post-service continuity of 
symptomatology, and medical evidence of a nexus between the 
present disability and the post-service symptomatology.  
Savage, 10 Vet. App. at 497.  The veteran has not, however, 
presented evidence of continuing symptoms of depression 
following the treatment received in January 1980.  With the 
exception of a notation of depression in March 1985, the 
medical evidence does not document any symptoms of depression 
until August 1996, at which time he was again hospitalized 
for the treatment of alcohol dependence and to rule out 
depression.  The Board finds, therefore, that the evidence 
does not show continuity of depression symptoms from 1980 to 
1996.  See McManaway v. West, 13 Vet. App. 60 (1999) 
(continuity of symptomatology may not be found if the medical 
evidence does not document the continuing symptoms).

In addition, a well-grounded claim can be established by 
evidence showing a chronic disease in service and present 
disability from that disease.  Savage, 10 Vet. App. at 497.  
During each in-service hospitalization the veteran's symptoms 
were attributed to an adjustment or situational reaction in 
response to current marital and/or financial difficulties.  
The service medical records indicate that his psychiatric 
symptoms were resolved six weeks following the December 1978 
treatment.  At no time during service were the symptoms of 
depression characterized as chronic.  The Board finds, 
therefore, that chronic depression was not shown during 
service.  For the reasons shown the Board has determined that 
the claim of entitlement to service connection for depression 
is not well grounded.

III.  Temporary Total Disability Rating

A total disability rating will be assigned if it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted effective the date of 
the hospital admission or outpatient treatment and continuing 
for a period of one, two, or three months from the first day 
of the month following such discharge or release.  
Entitlement to a total disability rating is warranted if 
treatment for a service-connected disability resulted in 
surgery necessitating at least one month of convalescence, 
surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
or no surgery but immobilization by cast of one major joint 
or more.  38 C.F.R. § 4.30.

The evidence shows that in March 1997 the veteran underwent 
surgery on the right shoulder due to impingement syndrome.  
As stated above, the right shoulder disability is not shown 
to be related to service or a service-connected disability.  
Because the surgery and subsequent convalescence was not for 
a service-connected disability, the Board finds as a matter 
of law that entitlement to a temporary total disability 
rating pursuant to 38 C.F.R. § 4.30 is not warranted.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (a claim should 
be denied if there is no entitlement under law).

IV.  Increased Rating for Impairment of 
Supination and Pronation of the Right Wrist

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence consists of VA treatment records, the reports of VA 
examinations in February 1997 and August 1999, and the 
veteran's statements.  

In the June 1998 remand the Board asked the VA examiner to 
document the range of motion of the wrist, all subjective 
complaints pertaining to the right upper extremity, all 
functional limitations resulting from the right wrist 
disability, and the objective signs, if any, of disuse of the 
right wrist.  The examiner was also asked to provide opinions 
on whether the veteran's subjective complaints were supported 
by adequate pathology, whether any limitation of motion was 
mild, moderate, or severe, and the reason for the limitation 
of motion.

The examiner in August 1999 documented the range of motion of 
the right wrist.  Although he did not provide an opinion on 
whether any limitation of motion was mild, moderate, or 
severe, the Board notes that the limitation of motion of the 
wrist is not evaluated in those terms, but that the specific 
degrees of motion must be considered in relation to the 
stated rating criteria.  38 C.F.R. § 4.71a, Diagnostic Code 
5213.  The examiner included in the examination an evaluation 
of pain and weakness, and found no evidence of disuse of the 
right wrist.  The examiner found no observable signs of pain 
on manipulation of the wrist and apparently did not, 
therefore, provide an opinion on whether any pain was 
supported by adequate pathology.  Although a separate 
neurological examination was not performed, the orthopedic 
examiner referenced the report of a May 1998 VA neurological 
evaluation in determining the severity of the right wrist 
disability.  The Board finds, therefore, that the RO 
substantially complied with the June 1998 remand 
instructions.  See Roberts v. West, 13 Vet. App. 185 (1999).

In her December 1999 written arguments the veteran's 
representative asked that, pursuant to the holding of the 
Court of Appeals for Veterans Claims (formerly the Court of 
Veterans Appeals) in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the case be again remanded to the RO in order to obtain a 
medical examination that fully documents all of the 
functional limitations resulting from limited supination and 
pronation of the right wrist.  Because that evidence was 
provided by the examiner in August 1999, the Board finds that 
an additional examination is not warranted.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the facts of his case.

A.  Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.

Diagnostic Code 5213 for impairment of supination and 
pronation provides a 40 percent rating for the major 
extremity (30 percent if minor) for loss of supination and 
pronation (bone fusion), with the hand fixed in supination or 
hyper-pronation.  A 30 percent (20 percent) rating applies if 
the hand is fixed in full pronation, and a 20 percent rating 
applies to either extremity if the hand is fixed near the 
middle of the arc or in moderate pronation.  For limitation 
of pronation, the diagnostic code provides a 30 percent 
(20 percent) rating if motion is lost beyond the middle of 
the arc, and a 20 percent rating for either extremity if 
motion is lost beyond the last quarter of the arc, the hand 
does not approach full pronation.  For evaluating limitation 
of supination, the diagnostic code indicates that a 
10 percent rating applies if supination is limited to 
30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5213.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Analysis

Limited supination and pronation of the right wrist is 
manifested by zero degrees of supination of the right forearm 
and pronation to 77 degrees.  The normal range of supination 
is from zero to 85 degrees, and the normal range of pronation 
is from zero to 80 degrees.  38 C.F.R. § 4.71, Plate I.

In accordance with Diagnostic Code 5213, a disability rating 
in excess of 10 percent requires evidence showing that 
pronation is lost beyond the last quarter of the arc, the 
hand does not approach full pronation, or that the hand is 
fixed near the middle of the arc or in moderate pronation.  A 
maximum 10 percent rating applies for limitation of 
supination.  The evidence shows that in terms of pronation, 
the right forearm lacks only three degrees of full pronation, 
so that pronation is not lost beyond the last quarter of the 
arc.  In addition, the evidence does not indicate that the 
right forearm is fixed in any position.  The Board finds, 
therefore, that an increased rating is not warranted based on 
the stated rating criteria.

The veteran's representative contends that a 30 percent 
disability rating should be assigned for the limited 
pronation and supination of the right wrist under the 
diagnostic codes pertaining to the muscles of the forearm and 
hand.  The medical evidence does not indicate, however, that 
the veteran has incurred any injury to the muscles or nerves 
in the forearm or hand.  Diagnostic Code 5213 pertains 
specifically to limited pronation and supination of the 
forearm.  Evaluation of the service-connected disability by 
applying the diagnostic codes applicable to muscle injuries 
is not, therefore, appropriate.  See Suttman v. Brown, 5 Vet. 
App. 127, 133 (1993) (an analogous diagnostic code cannot be 
considered if the Rating Schedule includes a specific 
diagnostic code for the service-connected disability).

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  During the 
February 1997 VA examination the veteran complained of 
increasing weakness, chronic pain, and numbness in the right 
hand.  On examination the physician found marked limitation 
of motion of all the fingers, thumb, wrist, and forearm due 
to pain, and marked loss of strength in comparison to the 
left hand.  The examiner, however, found no evidence of 
muscle or tissue loss on the right hand, in comparison to the 
left; no evidence of muscle penetration; no adhesions; no 
damage to tendons, bones, joints, or nerves; and no muscle 
hernia.  An X-ray study showed no evidence of osteoarthrosis 
in the hand or wrist.  The examiner did not attribute the 
reported symptoms to the limited pronation and supination of 
the wrist, but requested a neurological evaluation to 
determine the etiology.

During the neurological examination, which was conducted one 
week after the orthopedic examination, the neurologist found 
no evidence of muscle atrophy, normal sensation, and good 
range of motion of all the joints in the hand, fingers, 
wrist, and elbow.  Muscle tone and bulk were normal, and the 
EMG/NCS showed no abnormalities.  The neurologist also noted 
that in evaluating strength, the veteran gave poor effort, 
but that there were brief episodes of 5/5 muscle strength.  
The neurologist found that the veteran had a right shoulder 
disability that caused significant mechanical pain, and an 
elbow disability that limited pronation and supination.  The 
neurologist provided the opinion that he had full strength in 
the right upper extremity, but that his effort was reduced 
due to pain.

VA treatment records indicate that the pain, weakness, and 
any decreased musculature in the right upper extremity is due 
to the right shoulder impingement syndrome and/or cervical 
radiculitis, not the right wrist disability.  The VA 
orthopedic examiner in August 1999 found no tenderness to 
palpation of the wrist, no crepitance, and no visible 
manifestations of pain on manipulation of the wrist.  
Although the veteran complained of weakness in the right 
upper extremity, the examiner described the strength in the 
right elbow, wrist, hand, and fingers as excellent.  

The Board finds that the limitation of pronation and 
supination of the right wrist is not manifested by weakness 
or pain, and that an increased rating based on any additional 
functional limitations is not warranted.  The marked 
limitation of motion and loss of strength shown during the 
February 1997 orthopedic examination did not result in a 
diagnosis of a wrist or hand disability.  Those symptoms were 
not demonstrated during the neurological evaluation one week 
later, or in August 1999.  The medical evidence indicates 
that the pain and weakness in the right arm is due to non-
service connected disabilities.  The Board has determined, 
therefore, that the preponderance of the evidence is against 
the claim of entitlement to a disability rating in excess of 
10 percent for limitation of pronation and supination of the 
right wrist.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the veteran's service 
connected right wrist disorder has resulted in any 
hospitalizations.  In addition, the evidence does not show 
that the right wrist disability, as opposed to the non-
service connected low back disability, cervical radiculitis, 
and bilateral shoulder impingement syndrome, has caused 
marked interference with employment.  The examiner in August 
1999 found that the range of motion of the right wrist 
allowed functional use.  In short, there has been no showing 
that the application of the regular schedular criteria is 
impractical.  The Board finds, therefore, that remand of the 
case to the RO for referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extra-schedular rating is not 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).


ORDER

The claims of entitlement to service connection for a right 
shoulder disorder, a right elbow disorder, atrophy of the 
muscles of the right forearm, and depression are denied.

The claim of entitlement to a temporary total disability 
rating pursuant to 38 C.F.R. § 4.30 ) for a period of 
convalescence following right shoulder surgery in March 1997 
is denied.

The claim of entitlement to a disability rating in excess of 
10 percent for limited supination and pronation of the right 
wrist is denied.




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

 
- 2 -


- 1 -


